Citation Nr: 1448260	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  06-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a head injury, to include headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to September 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In April 2009, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) to accommodate the Veteran's request for a Travel Board hearing.  

In August 2009, the Veteran testified before the undersigned at a Travel Board hearing held at the St. Louis RO.  The hearing transcript is associated with the claims folder. 

The Board again remanded this case to the AOJ in February 2011 and March 2013 for additional development and consideration.  In the March 2013 remand, the Board also referred a claim of service connection for a head injury, to include headaches.  However, the Board notes that a completed VA Form 9, dated in October 2010 perfected this appeal to the Board.  As such, the Board has jurisdiction over this claim. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.  



FINDINGS OF FACT

1.  The Veteran's current headache disability was incurred in service.

2.  The most probative evidence fails to link the Veteran's claimed low back disability to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§  1101, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As an initial matter, the Board notes the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable with respect to the claim for service connection for headaches as the Board is granting this claim.  

Concerning the remaining claim of entitlement to service connection for a low back disability, VA must provide claimants with notice and assistance in substantiating a claim for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  A timely June 2005 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish disability ratings and effective dates.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

The Board also notes VA has satisfied the duty to assist.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, Social Security Administration (SSA) records, private treatment records, and VA treatment records.  Neither the Veteran nor his representative have identified additional, relevant outstanding records.  
 
As noted in the Introduction, the Board has remanded the Veteran's claim in order to obtain a VA examination.  The Board finds there has been substantial compliance with these remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran was scheduled for VA examinations in January 2014 and such examinations are adequate for rating purposes as they are based on the correct factual premise and provide sufficient detail for the Board to adjudicate the current claims.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his bilateral hearing loss claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified the pertinent issues and the Veteran testified as to the elements necessary to establish entitlement to service connection for a low back disorder.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has either one identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the record reflects the Veteran has received diagnoses of headaches and lumbosacral strain.  See March 2010 and January 2014 VA examinations, respectively.  Therefore the determinative issue is whether there is a relationship between the Veteran's diagnosed disabilities and his military service. 

	Headaches

The Veteran's service treatment records show he was treated for recurrent headaches with blurring vision beginning in June 1977, after he was hit on the head.  In addition, his August 1978 separation examination showed the Veteran indicated he had a history of persistent complaints of recurrent headaches due to head trauma for over one year.  

Following service, VA treatment records are silent regarding headaches.  In fact, the Veteran was first diagnosed with recurrent headaches during the March 2010 VA examination.  During this VA examination, the VA examiner determined he could not render an opinion as to whether the Veteran's headaches were caused by or related to his military service without resort to mere speculation.  The examiner noted the Veteran's in-service injury and diagnosis.  However, the examiner stated that the Veteran has several diagnoses that may cause headaches, such as alcohol and tobacco use.  Therefore, due to many contributing factors and potential causes, she was unable to render an opinion.  

The Board finds the March 2010 VA examination opinion is inconclusive as the etiology of the Veteran's diagnosed headaches.  Nevertheless, the Board finds that the competent evidence of record confirms the Veteran has experienced recurrent headaches since his military service.  In fact, he is competent to report the onset and history of headaches as they are well within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his statements as it is also supported by the medical evidence of record, including as noted in his service treatment records.  Therefore, the Board finds his statements as to the onset of his headaches during service and continuing on a persistent basis since, both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection for headaches is warranted. 

	Back Disability

As for the Veteran's back disability, his service treatment records also reflect complaints of back pain.  A July 1977 service treatment record states the Veteran complained of back problems while lifting boxes.  He was diagnosed with muscle strain and there were no other symptoms aside from tenderness.  An August 1978 separation examination shows that no spine abnormality was found on clinical examination. 

Following service, VA and private treatment records do not note complaints of pain and treatment for his back until 2002.  The Veteran's private treatment records from the Parkway Orthopedic Group reflect that he received a diagnosis of a herniated nucleus pulpous at L4-L5 in August 2002.  Additionally, a VA treatment record dated in May 2005 notes the Veteran's complaints of low back pain in the L-S spine area.  None of these records contains any etiological opinions attributing his current back disorders to his in-service symptomatology or any other aspect of active military service.  

In compliance with the Board's April 2013 remand directives, the Veteran was scheduled for a VA examination in January 2014.  The VA examiner provided a diagnosis of lumbosacral strain.  Following a review of the claims file, an in-person interview of the Veteran, and a physical examination, the examiner concluded that the currently diagnosed back disorder is less likely than not incurred in or caused by the Veteran's military service.  As rationale, the examiner stated that the Veteran's back condition is likely due to his post-service military activities rather than his military service.  The examiner noted there was no follow up to the initial muscle strain in service, which indicates there was no back injury leading to a chronic condition.  Further, the Veteran did not have any problems until 2002 when he was seen for a herniated disc.  The examiner then noted common risk factors for herniated discs, such as gradual wear and tear due to ageing, improper lifting, being overweight, frequent driving, sedentary lifestyle, and smoking.  

The Veteran provided lay statements and testified during his August 2009 hearing as to the continuous nature of his back pain and treatment for this disorder.  Specifically, he stated he has experienced back pain "ongoing" since his back injury in service and that he treated his pain with over-the-counter medications and use of a whirlpool.  The Veteran is competent to attest to onset and continuity of symptoms of back pain.  The Board acknowledges lack of evidence of treatment for a condition does not preclude establishing entitlement to service connection; rather, the focus is on continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the Board finds the Veteran competent to attest to continued back pain symptoms, the Board does not find his attestations alleging continuity of symptoms to be credible because they are inconsistent with the other evidence of record, including the Veteran's own statements.  In this respect, the Board finds it particularly persuasive that the August 1978 examination report, done at the time the Veteran was released from active military service, reflects that the Veteran reported a history of ongoing knee pain and headaches (and that the knees and neurological systems were found to be abnormal), but the Veteran did not report any history of continuing back problems and his spine was found normal on clinical examination.  This is inconsistent with his current claims of back pain since the initial injury in service.  The Board finds that it strains credulity to believe that the Veteran would not report a history of back pain on this examination report if he had continued to experience back pain since the initial complaint in service, particularly since he did report ongoing knee problems and headaches since the initial injuries in service.  

The Board also points out that when the Veteran filed his claim for service connection in June 2005, he specifically stated, "I also had back surgery in 2002.  I hurt my back at home."  This statement contradicts the Veteran's current allegations of continuing pain as a result of his military service.  Finally, the Board notes that the Veteran is receipt of SSA disability benefits due, at least in part, to his back and that when he filed his claim for SSA disability benefits, the Veteran specifically noted that the date of onset for his back disorder was in 2002.  This statement is inconsistent with his current contentions made to VA in connection with his claim of service connection in which he alleges continuing back pain since the initial muscle strain noted in service.  

Because the Veteran has been inconsistent in his statements concerning the onset of his back pain and because other evidence of record contradicts his statements, the Board finds his lay statements as to onset and continuity of symptoms to not be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Because the statements are not credible, they lack probative value.  The only probative evidence of record (the January 2014 VA examination and medical opinion) weighs against the Veteran's claim.  In these circumstances, a basis upon which to establish service connection is not present.   


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for headaches is granted.

Service connection for a back disorder is denied.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


